DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,464,559. Although the claims at issue are not identical, they are not patentably distinct from each other because the metes and bounds of the claims of this application would obviously have been construed from those of the patent by one having ordinary skill in the art at the time the invention was filed.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) s 1-11 are is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by DE 102008005310
 (DEI02008005310A1) discloses a damage reduction device, and specifically
discloses in the abstract and claims 1-13.

The invention relates to a method for influencing the movement of a vehicle, measures being taken to reduce the consequences of an accident if an inevitable collision with an obstacle is detected prematurely, depending on the environmental information determined. The invention is characterized in that when an unavoidable collision is recognized prematurely, the frictional forces resulting from a longitudinal acceleration requested by the driver and a steering angle requested by the driver are distributed in order to optimize the movement trajectory of the vehicle depending on a predicted crash behavior of those involved in the accident.

Claims:
1. A method for influencing the movement of a vehicle, measures being taken to reduce the consequences of an accident if an unavoidable collision with an obstacle is detected prematurely, characterized in that if an unavoidable collision is detected prematurely, this results from a longitudinal acceleration requested by the driver and a frictional force resulting 
2.    The method according to claim 1, characterized in that the distribution of the frictional forces takes place by regulating the wheel slip on at least one wheel.

3.    The method according to any one of the preceding claims, characterized in that in addition by means of active steering, the movement trajectory (Tib) is optimized as a function of a steering angle specified by the driver as a function of the predicted crash behavior of the persons involved in the accident (1, HI, H2, H3, H4, H5) becomes.

4.    The method according to any one of the preceding claims, characterized in that the crash behavior depending on the predicted position of the crumple zones and / or on the predicted position of 

5.    The method according to claim 4, characterized in that the crumple zones and / or the particularly vulnerable zones on the obstacle (HI, H2, H3, H4, H5) are calculated in advance as a function of the data from an environment sensor, in particular as a function of the detected obstacle outlines and / or recognized axis positions of the obstacle and / or recognized positions of the vehicle lights on the obstacle (HI, H2, H3, H4, H5).

6.    The method according to claim 5, characterized in that the axis positions are recognized in that the tires are segmented in the image of a camera, wherein the segmentation can take place on the basis of the reflection properties and / orthe rotation of the tires.

7.    The method according to any one of the preceding claims, characterized in that the optimal movement trajectory (Tib) is specified as a function of an obstacle object class to which the obstacle (HI, H2, H3, H4, H5) has been automatically assigned.

8.    Method according to one of the preceding claims, characterized in that the movement trajectory (Tib) is optimized in such a way that such collision parameters (Klb, K2b, K3b, K4b, K5b) are set in the collision with regard to the reduction or minimization of the estimated consequences of the accident, which lead to minimal overall damage in the collision.



10.    The method according to claim 8 or 9, characterized in that the predetermined collision parameters (K1 b, K2b, K3b, K4b, K5b) a collision angle between the vehicle (1) and obstacle (HI, H2, H3, H4, H5) and / ora collision area (K1 b, K2b, K3b, K4b, K5b) on the vehicle (1) and / or a collision area on the obstacle (HI, H2, H3, H4, H5) and / or a force acting on the vehicle and / or on the obstacle and / or a time course of the application of force and/or the speed during the collision and / ora total energy and / or an optimal impact speed.
11.    The method according to claim one of the preceding claims, characterized in that the optimal movement trajectory (T1 b) and / or the collision parameters (K1 b, K2b, K3b, K4b, K5b) as a function of the seat occupancy and/or the occupant classes and / or the predicted seating position of the vehicle occupants, in particular the head position at the predicted time of the collision.

12.    The method according to claim 11, characterized in that the seat occupancy and / or the occupant class and / or the seat position and / or the head position are determined as a function of the data of an interior camera.

13.    The method according to any one of the preceding claims, characterized in that the movement trajectory (Tib) and / or the collision parameters (Klb, K2b, K3b, K4b, K5b) as a function of predicted possible collisions and / or their collision probabilities and / or as a function of can be optimized from the data of an environment detection device and / or the movement data of the vehicle (1) and / orthe movement data of the obstacle (HI, H2, H3, H4, H5).

0059 of the description, Figs, 1-6): an input unit that inputs status data
regarding a status in a moving direction of a moving body apparatus; a
prediction unit that predicts a collision with an object in the moving direction on
the basis of the status data; a recognition unit that recognizes whether the
object includes a person; and a determination unit that determines, when the
collision with the object is predicted and it is recognized that the object
includes a person, a steering direction of the moving body apparatus in which
a collision with the person is avoidable, on the basis of the status data.
 Claim 2 is a dependent claim. DE ,310 further discloses the following
elements (see paragraphs 0010, 0020, 0021, 0059 of the description,
Figs. 1-6): the determination unit determines when if is predicted that a
collision with the object other than the person is unavoidable, a collision mode
of the moving body apparatus to the object on the basis of a type of the object.
 Claim 3 is a dependent claim. DE ‘310 further discloses the following
elements (see paragraphs 0010, 0020, 0021, 0059 of the description,
Figs. 1-6): the determination unit determines, when the object is recognized as
a manned moving body, a target collision site of the object, with which the
moving body apparatus is to collide, and determines, when the object is
recognized as an unmanned structure, a target collision site of the moving
body apparatus that collides with the object.
 Claim 4 is a dependent claim. DE ‘310 further discloses the following
features (see paragraphs 0010, 0020, 0021, 0059 of the description,
Figs. 1-6): the status data includes object passenger data regarding a sitting

unit determines, when the object is recognized as the manned moving body, a
target collision site of the manned moving body on the basis of the object
passenger data. 
 Claim 5 is a dependent claim. D1 further discloses the following
 features (see paragraphs 0010, 0020, 0021, 0059 of the description,
Figs. 1-6): an object passenger estimation unit that estimates the sitting
position of the passenger of the manned moving body on the basis of the
object passenger data, wherein the determination unit determines a non-sitting
position of the passenger of the manned moving body or a vicinity thereof as a
target collision site of the manned moving body. 
 Claim 6 is a dependent claim. DE ‘310 further discloses the following
 features (see paragraphs 0010, 0029, 0063, 0059 of the description,
Figs. 1-6): wherein the input unit further inputs moving-body passenger data
regarding a sitting position of a passenger of the moving body apparatus, the
damage reduction device further comprises a passenger grasping unit that
grasps the sitting position of the passenger of the moving body apparatus on
the basis of the moving-body passenger data, and the determination unit
further determines a target collision site of the moving body apparatus that
collides with the object, on the basis of the status data and the moving-body
passenger data. 
 Claim 7 is a dependent claim. DE ‘310 further discloses the following
 features (see paragraphs 0010, 0020, 0029, 0059 of the description,
Figs. 1-6): the determination unit determines a non-sitting position of the

collision site of the moving body apparatus. 
 Claim 8 is a dependent claim. DE ‘310 further discloses the following
elements (see paragraphs 0010, 0020, 0029, 0059 of the description,
Figs. 1-6): further comprising an output unit that outputs control data for
moving the moving body apparatus in the steering direction determined by the
determination unit, to a control unit that controls a moving operation of the
moving body apparatus. 
 Claim 9 is a dependent claim. WO ‘310 further discloses the following 
features (see paragraphs 0010, 0020, 0029, 0059 of the description,
Figs. 1-6): wherein the damage reduction device is mounted to the moving
body apparatus that is equipped with at least a distance sensor for the moving
direction and a front camera, and the input unit inputs data from the
distance sensor and the front camera as the status data. 
 Claim 10 seeks to protect a damage reduction method. 
(DEI02008005310A1) discloses a damage reduction method, and specifically
reveals the following technical features (see paragraphs 1, 0020, 0021, 0059
of the description, Figs. 1-6): comprising: inputting status data regarding a
status in a moving direction of a moving body apparatus; predicting a collision
with an object in the moving direction on the basis of the status data;
recognizing whether the object includes a person; and determining, when the
collision with the object is predicted and it is recognized that the object
includes a person, a steering direction of the moving body apparatus in which
a collision with the person is avoidable, on the basis of the status data. It

moreover, the technical solution disclosed by D1 and that as claimed in said
claim both pertain to the technical field of vehicle security device, could both
solve the technical problem of damages to passengers in a vehicle accident,
and could both produce a technical effect of reducing damages to passengers
in a vehicle. 
11. Claim 11 seeks to protect a program. (DEI 02008005310A1)
discloses a damage reduction method, and specifically reveals the following
features (see paragraphs 1,0020, 0021,0059 of the description, Figs.
0010-6): inputting status data regarding a status in a moving direction of a
moving body apparatus; predicting a collision with an object in the moving
direction on the basis of the status data; recognizing whether the object
includes a person; and determining, when the collision with the object is
predicted and it is recognized that the object includes a person, a steering
direction of the moving body apparatus in which a collision with the person is
avoidable, on the basis of the status data. The computer program inherently follows from the method.
                                                  PT0 -892
The references cited on the PTO 892 define the general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M CAMBY whose telephone number is (571)272-6958.  The examiner can normally be reached on M - F flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD M CAMBY/Primary Examiner, Art Unit 3661